DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 33-38, 42-43, 47-48, 52 and 59-64 are currently pending. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Lawrence Frank on 03/22/2021.

The application has been amended as follows:  
 Claim 33 is AMENDED as follows: --“R1, R3 and R4 are independently selected from the group consisting of 1-9 alkyl, C2-9 alkenyl, C2-9 alkynyl, aryl, heterocyclic, –OH, -ORa, -ORaORb, -ORaORbORc, -ORa(C=O)Rb, - O(C=O)Ra, -O(C=O)ORa, -O(C=O)NRaRb, cyano, nitro, -CF3, -CHF2, -CH2F, -CHO, - COOH, -CORa, -COORa, -CONRaRb, -CONHCONRaRb, -NRaRb, -NHCORa, -NRbCORa, -CSOH, -CSRa, -CSORa,-CSNRaRb, -CSNHCSNRaRb, -SH, -SRa, -S(C=O)Ra, - S(C=O)ORa, -S(C=O)NRaRb ;”--.
 

Claim 33 is AMENDED as follows: --“R2 is selected from the group consisting of 1-9 alkyl, C2-9 alkenyl, C2-9 alkynyl, aryl, heterocyclic, –OH, -ORa, -ORaORb, -ORaORbORc, -ORa(C=O)Rb, - O(C=O)Ra, -O(C=O)ORa, -O(C=O)NRaRb, cyano, nitro, -CF3, -CHF2, -CH2F, -CHO, - COOH, -CORa, -COORa, -CONRaRb, -CONHCONRaRb, -NRaRb, -NHCORa, -NRbCORa, -CSOH, -CSRa, -CSORa,-CSNRaRb, -CSNHCSNRaRb, -SH, -SRa, -S(C=O)Ra, - S(C=O)ORa, -S(C=O)NRaRb ;”--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed methodology was not anticipated in the prior art. The closest prior art is Furio (JP2884170 published 04/19/1999). Furio teaches compounds 152- 158, 160 and 161 as showed below. 
 
    PNG
    media_image1.png
    493
    455
    media_image1.png
    Greyscale

Said compounds were shown to effective at treating L1210 and KB oral squamous cell carcinoma in a subject in need (See Table 6).  However, Furio neither teaches nor suggests that the resulting compounds would be effective at treating liver cancer, lung cancer or drug resistant lung cancer as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628